Carmen A. Nicolaou (CN-5518)
CHARTWELL LAW
81 Main Street, Suite 100
White Plains, NY 10601
(914) 259-8505
Attorneys for Defendants
Michel S. Wang, Victoria Wang as
Trustee of The Richardson Irrevocable Trust,
Terrance Wu, and Deh-Jung Deborah Wang

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------X
 EDWARD SHIN,                                                                  Docket No.: 1:17 CV-05183 (SMG)

                                             Plaintiff,                          NOTICE OF MOTION

                           -against-

 YSE ENTERPRISES, INC., MICHEL S. WANG, VICTORIA
 WANG    as  TRUSTEE      OF  THE    RICHARDSON
 IRREVOCABLE TRUST, TERRANCE WU, DEH-JUNG
 DEBORAH WANG, AND YOUNK K. LEE,


                                              Defendants.
 ----------------------------------------------------------------------------X

        TO PLAINTIFF AND DEFENDANTS AND TO THEIR COUNSEL OF RECORD:

        PLEASE TAKE NOTICE, that upon the attached Certification of Carmen A. Nicolaou,

Esq. dated April 3, 2020, Attorney Declaration of Carmen A. Nicolaou dated April 3, 2020 and

there exhibits annexed thereto, Affidavit of Michel S. Wang sworn to on March 26, 2020 and

exhibits annexed thereto, Rule 56.1 Statement of Facts, and the Memorandum of Law in Support,

and upon al prior pleadings and proceedings had herein, defendants MICHEL S. WANG,

VICTORIA WANG as TRUSTEE OF THE RICHARDSON IRREVOCABLE TRUST,

TERRANCE WU, DEH-JUNG DEBORAH WANG (collectively “Wang Defendants”) by and

through their attorneys Chartwell Law, will move this court before the Honorable Steven M. Gold,
United States Magistrate Judge, at the United States Courthouse for the Eastern District of New

York, located at 225 Cadman Plaza E., Brooklyn, New York 11201, on May 12, 2020 at 10:00

o’clock in the forenoon, or as soon thereafter counsel can be heard (or on any date agreed upon by

the parties and accepted by the Court) pursuant to Federal Rule Civil Procedure 37 and the Local

Rules of the United States District Court for Southern District, for an Order:

           a) granting summary judgment to Wang Defendants pursuant to Rule 56 of the Federal

               Rules of Civil Procedure (Fed. R. Civ. P. 56);

           b) dismissing the instant negligence action and all cross claims in its entirety; and

           c) granting such other and further relief as the Court may deem just and proper.



Dated: White Plains, New York
       April 3, 2020

                                              _________________________________
                                              Carmen A. Nicolaou (CN-5518)
                                              CHARTWELL LAW
                                              81 Main Street, Suite 100
                                              White Plains, NY 10601
                                              (914) 259-8505
                                              Attorneys for Defendants
                                              MICHEL S. WANG, VICTORIA WANG as
                                              TRUSTEE OF THE RICHARDSON
                                              IRREVOCABLE TRUST, TERRANCE WU, DEH-
                                              JUNG DEBORAH WANG
                                CERTIFICATE OF SERVICE


       I, CARMEN NICOLAOU, ESQ., hereby certify that on September 27, 2019, the

foregoing document, NOTICE OF MOTION served in accordance with the Federal Rules of

Civil Procedure, and/or the Eastern District’s Local Rules, and/or the Eastern District’s Rules on

Electronic Service, and by electronic service, upon the following parties and participants:

                      THE BASIL LAW GROUP, P.C.
                      Attorneys for Plaintiff
                      1270 Broadway, Suite 305
                      New York, New York 10001
                      (917) 513-3066
                      RobertJBasil@rjbasil.com

                      AHMUTY, DEMERS & McManus, ESQS
                      Attorneys for Defendant
                      YS2 ENTERPRISES INC.
                      200 I.U. Willets Road
                      Albertson, New York 11507
                      (516) 294-5433
                      janice.berkowitz@admlaw.com

                      LONGO & D’APICE, ESQS.
                      26 Court Street, Suite 1700
                      Brooklyn, New York 11242
                      l-d@markalongo.com




                                             __________________________________________
                                                CARMEN NICOLAOU, ESQ. (CN-5518)
